Title: To George Washington from Samuel Allyne Otis, 25 October 1780
From: Otis, Samuel Allyne,Henley, David
To: Washington, George


                  
                     Sir
                     Boston 25th Octr 1780
                  
                  This acknowledges the rect of your Excellencys favor 4th Octr,
                     and in forwarding the Clothing in our possession be asssured Sir, we shall not
                     be wanting in our exertions, but Congress must necessarily interpose for the
                     fullfillment of our Contract or the public utility it has promised, and which
                     for several months we have been at infinite pains to demonstrate, will be
                     frustrated.
                  Colo. Wigglesworth is now soliciting Congress & in the
                     mean time inclosed is a return of what is packed & ready to go forward,
                     whenever the D. Quar. Master or the Executive of the State can furnish us with
                     means of conveyance.
                  Preparation is making of the materals in our possession, The
                     quantity however it is out of our power to ascertain before Colo. Wigglesworths
                     return, but if the whole is retained the supply will be very inadequate except
                     of Blankets of which should suppose five or six thousand may
                     be compleated.
                  Shall observe your Excellencys discretion relative to the Rout of
                     the Waggons, & attention to the Cask—And will again do ourselves the
                     honor of addressing yr Excellency upon the Subject when Colo. Wigglesworth
                     returns.
                  Permit us to add there are large quantities of prize goods in the
                     State could means be devised to procure them, & they will perhaps not
                     be cheaper. We have the Honor to be Your Excellencys Most obedient and very
                     Humble Sert
                  
                     Otis & Henley
                  
                Enclosure
                                                            A Return of Sundry Articles of Cloathing in Store of Otis
                        & Henley;
                            
                            October 26th 1780
                        

                     
                     3493 pr Woolen Overalls
                     4867 pr Socks
                     3055 Vests
                     985 Shirts
                     597 pr Leathr Breeches
                     229 pr Mittens
                     265 Watch Coats
                     2376 pr Hose
                     2215 Blanketts
                     132 pr Linn Breeches
                     6 Coats
                     20 Hunting Shirts
                     20 pr Ozens. Overalls 
                     
                        Errors Excepted
                        Otis & Henley
                     
                  
                  
               